Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coded marker and coded flag must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 objected to because of the following informalities:  The applicant claims "circular large circle flag", "a circular small circle flag" and " a circular ring flag" The use of the term circular twice and circular and rig is objected to as they are  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to be improperly claiming human anatomy.  The limitations “the lower denture base is arranged on a lingual side of a lower dentition…clings to a lingual mucous membrane”, “extends from a far center of a second molar of a mandible to a near center of a buccal neck undercut area of a first molar of the mandible”, “between a first premolar tooth and a canine tooth…clinging to a middle area of a labial surface of an anterior tooth”, “extend to corners of a mouth at positions of the canine teeth” are all improperly claiming human anatomy. It is suggested that the applicant amend the claims to clarify that the fixation assembly is configured to be arranged in the mouth as claimed to overcome the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims have been reviewed in detail, and suggested changes have been provided as the claims are best understood.
With respect to claim 1, it is unclear what the applicant is regarding with respect to the intra-oral fixation assembly. It is noted that the applicant has claimed the device in combination with the human anatomy and therefore, it is unclear as to what is being claimed since human anatomy cannot be claimed. For examination purposes, the limitations are being interested as the device is configured to fit as claimed.  For example, the limitation “wherein the lower denture base is arranged on a lingual side of a lower dentition” is being interpreted as –wherein the lower denture base is configured to be arranged on a lingual side of a lower dentition-.
Further the limitations directed towards “a far center of a last tooth” and “a far center of a second molar” and “a near center of a buccal neck” are unclear. It is unclear what portion of a tooth the applicant is trying to claim the fixation assembly is configured to align with, such that it is unclear what “a far center” and “a near center” is. The applicant should amend the claim to clarify what portion of the tooth the device is confirmed to extend to. For examination purposes, the limitations are being interpreted as extending past center (far center) and stopping just short of center (near center), however, the applicant should amend the claimed to clarify.   
The limitations of the denture base extending “from a lower incisor to a far center of a last tooth on a left side and a right side respectively” is being interpreted as configured to extend along the entire inner arch from a last tooth on the left side to the last tooth on the right side, however, the applicant should amend the claim to clarify.
The limitation “are distributed in a left-right symmetry mode” is unclear, as it is not clear what “a symmetry mode” is. For examination purposes, the limitation is being interpreted as the left and right retention wires are disposed symmetrically on the lower denture base, however, the applicant should amend the claims to clarify.  
The limitations with respect to the left and right side retention wires including “extend from a left end and a right end of the lower denture base,…extends from a far center of a second molar of a mandible to near center of a buccal neck undercut area of a first molar of the mandible” is unclear.  It is unclear how a wire extends from an end and to two different teeth as claimed.  For examination purposes, the limitations are being interested as the retention wires extend from an end of the lower denture base and are configured to extend around the second molar to the first molar, however, the applicant should amend the claim to clarify.  
Further with respect to claim 1, the applicant claims “a connecting rod” and further claims “a pair of connecting rods”. It is unclear if the single connecting rod is part of the claimed pair, or if the applicant is claiming a pair of connecting rod and a single connecting rod. For examination purposes, the single connecting rod is being interpreted as being part of the pair so that only 2 connecting rods are being claimed, however, the applicant should amend the claim to clarify.  
With respect to claim 2, the limitation “the arc rod is formed by bending a rectangular parallelepiped with a square sectional area” is unclear. It is noted that “a plurality of rectangular parallelepiped thin rods” has been claimed in claim 1 and it is unclear if the rectangular parallelepiped of claim 2 is one of the claimed rectangular parallelepiped thin rods or a different structure. For examination purposes the limitation of a rectangular parallelepiped of claim 2 is being interpreted as one of the plurality of rectangular parallelepiped thin rods of claim 1. Further it is unclear how “the arc rod is formed by bending a rectangular parallelepiped”. It is noted that the applicant has claimed the arc rod in claim 1. It is unclear how bending the rectangular parallelepiped forms the arc rod. It is noted that the rectangular parallelepiped rods have been claimed to be attached to holes in the arc rod, so for examination purposes, the limitation is being interested as by applying a bending force to a rectangular parallelepiped rod, an rod can be bend so as to form the arc rod. However, the applicant should amend the claim to clarify what is being claimed.  It is further noted that the apparatus is being claimed and not the method of forming the apparatus or the method of use.
With respect to claim 3, it is noted that the applicant has claimed the first screw is “arranged on a side surface of the rectangular parallelepiped thin rod” and the second screw is formed “on the other side surface of the rectangular parallelepiped rod” therefore the limitations of the first and second screw “arranged on two opposite or adjacent side surfaces” are unclear as the applicant has already claimed the first and second screws on different surfaces. For examination purposes, the limitations are being interested as the side surface and other side surface are opposite to each other or adjacent to each other.
With respect to claim 5, the limitation of the indicating plate being “made of square light materials” is unclear. It is unclear how a material can be square. For examination purposes, the limitation is being interpreted as the indicator plate is square and made of a light material. 
The limitations of claim 6 are unclear as to “adopts black as a background and white as a foreground color”. For examination purposes, the limitations are being interpreted as the coded marker is back and the coded flag is white, however, the applicant should amend the claim to clarify. 
The limitations of claim 7 are unclear. It is noted that the applicant has claimed “A dentition movement track indicator, comprising an intra-oral fixation assembly and an extra-oral movement indicating assembly”. The limitations of claim 7 are directed towards a method of decoding the coded flags. It is noted that the claimed structure does not claim any apparatus that would be capable of functioning as claimed and therefore, it is unclear how the decoding process is being carried out. It is noted that the method of use is not being claimed and the apparatus does not include any imaging system or computer system that would be capable of functioning as claimed.  The limitations of claim 7 as a whole are unclear and are being interpreted as best understood on that the coded flags are capable of being decoded using an imaging/computer system.
The same issue applies to claim 8 and the claim is being interpreted the same as claim 7 above. 
The limitations of claim 9 are unclear. It appears that the applicant is trying to claim the method of making the apparatus of claim 1. It is noted that the limitations are being interpreted as a product by process claim since the applicant is claiming the apparatus and NOT the method of making the apparatus. The limitation “wherein matching with functional muscle trimming is required in the process” is unclear. It is unclear what step is being carried out by the claimed matching. Further the step of “so as to bend the intra-oral fixation assembly of a tracing device” is unclear. It is unclear how by obtaining a model, an intra oral fixation assembly is bent.  It is noted that in s3, the applicant claims the bending of the retention wires and positioning wire, therefore, it is unclear what structure is the “intra-oral fixation assembly”. The steps carried out in s4 are also unclear. Such that it is unclear what is being coated with the separating agent, how and where the space is formed and how and what occlusion high points are. The applicant should amend the claim to clarify the product by process limitations.  
With respect to claim 10, it is unclear how the method of coding the flags is done “after a patient wears the dentition movement track indicator”.  Such that the applicant claims using optical acquisition equipment for acquiring data regarding the opening and closing of the mouth, therefore it is unclear how this can be done after the user wears the device. For examination purposes, it is being interpreted as while the patient wears the device. Further it is unclear how “lip muscle relaxation is guaranteed”. The limitation is being interpreted as acquiring an image of the patient using the device wherein when in use the patient opens and closes their mouth slowly. Further the method of how the sub pixel central point position is acquired and fits a dentition movement track is unclear.  It is not clear how the method is carried out. It is suggested that the applicant amend the claim to clarify how the optical acquisition equipment and optical tracing technology achieve the claimed limitations of the acquired sub-pixel central point position of the coded flag fits a dentition movement track. 
With respect to claim 11, it is unclear how the cameras work such as “by combining stereoscopic vision technology”. Such that if the cameras are combined with additional element to achieve the stereoscopic vision and if so what elements are those or if the cameras themselves provide the stereoscopic vision technology.  The applicant should amend the claims to clarify.   
It is noted that the claims were examined as best understood.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art fails to teach the claimed intra oral fixation assembly and extra-oral fixation assembly comprising a lower denture base, a left side retention steel wire, a right side retention steel wire and a positioning steel wire, the extra oral movement indicating assembly comprising a pair of connecting rods, an arc rod, an indicating plate and a plurality of rectangular parallelepiped thin rods, wherein the pair of connection rods are configured to extend from canine teeth on either side of the mandible out of the mouth to the arc rod,  wherein the arc rod is provided with a plurality of first nut holes, a first screw is arranged on a side surface of the rectangular parallelepiped thin rod, and the first screw of the rectangular parallelepiped rod and one of the first nut holes are linked, the other side surface of the rectangular parallelepiped thin rod is provided with a second screw, the indicating plate is provided with a second nut hole and the second screw of the rectangular parallelepiped thin rod is lined with the second nut hole in combination with the other claimed limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of BE 1003824 has been cited to teach and intra oral fixation assembly and an extra oral movement indicating assembly (see figs. 3-4), however, does not teach the specifics as claimed. 
The prior art of Summer has been cited to teach an intra-oral fixation assembly and tracking assembly.
The prior art of Fang has been cited to teach coded markers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/17/2022